Citation Nr: 0832909	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  05-02 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to July 27, 2000, 
for the award of service connection for cardiovascular 
disability, on a basis other than clear and unmistakable 
error (CUE) in an August 1988 rating decision.

2.  Entitlement to an effective date prior to July 27, 2000, 
for the award of service connection for cardiovascular 
disability based on CUE in an August 1988 rating decision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  


FINDINGS OF FACT

1.  Service connection for heart disability was denied by 
rating decision in August 1988; notice of the decision was 
properly sent to the veteran's address of record; the veteran 
did not appeal this decision.

2.  No additional, pertinent service records were received 
subsequent to  the August 1988 decision.

3.  The veteran's claim to reopen was received on July 27, 
2000.

4.  The veteran has not alleged an error, of fact or of law, 
in the August 1988 rating decision that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than July 27, 
2000, for the grant of service connection for a 
cardiovascular disorder are not met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.150, 3.151, 3.155, 
3.400 (2007).



2  The claim of entitlement to an effective date earlier than 
July 27, 2000, for the grant of service connection for heart 
disability based on CUE in the August 1988 rating decision 
lacks legal merit.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105 (2007); Fugo v. Brown, 6 Vet. App. 40 (1993); 
Simmons v. Principi, 17 Vet. App. 104 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an effective date prior to July 27, 
2000, for the grant of service connection for heart 
disability.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")." Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process." Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the veteran was provided appropriate 
VCAA notice with respect to service connection claim in May 
2001, November 2001 and May 2003 letters.  There has been no 
actual notice as to disability ratings, but the veteran has 
not disagreed with the disability rating in this appeal and 
hence any failure to inform in that regard is moot.  He has 
been informed with regard to effective dates.  The Board 
finds that the failure to provide earlier notice, and any 
other perceived notice deficiency, was no more than harmless 
error in this case.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  In this regard, the Board notes that the 
determination of the proper effective date for service 
connection for the veteran's cardiovascular disease is based 
upon when the veteran's claim to reopen was received.  In 
other words, there is no additional evidence that could be 
obtained to establish the veteran's entitlement to an earlier 
effective date.  

With respect to the CUE claim, the Board notes that the Court 
has commented that CUE motions are not conventional appeals 
and are fundamentally different from any other kind of action 
in the VA adjudication process in that the alleged error must 
be based upon the evidentiary record as it existed at the 
time of the challenged decision.  Accordingly, the Court has 
held that the duty to notify and the duty to assist 
provisions of the VCAA are not applicable to CUE issues.  
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release from service if an application therefore is received 
within one year from such date of discharge or release.  
Otherwise, the effective date will be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.400 (2007).  For claims to reopen previously disallowed 
final claims based on the submission of new and material 
evidence other than service department records, the effective 
date shall be the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(ii).

In order for benefits to be paid, a specific claim in the 
form prescribed by VA must be filed.  38 C.F.R. § 3.151. 
When, however, an informal communication is filed which 
expresses an intent to apply for one or more benefits, such a 
communication will be considered an informal claim, and an 
application form will be forwarded to the claimant which, if 
completed and received within a year from the date it was 
sent to the claimant, will be considered filed as of the date 
of receipt of the informal communication.  An informal claim 
is any communication or action indicating an intent to apply 
for one or more VA benefits.  The communication may be from 
the claimant, the representative, a Member of Congress or 
anyone acting as next friend of a claimant who is not sui 
juris.  38 C.F.R. § 3.155.

An unappealed decision of the RO or the Board becomes final 
and binding and is not subject to revision on the same 
factual basis in the absence of CUE.  Previous determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 20.1400 (2007).

The Court has defined CUE as "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).

Clear and unmistakable error is defined as a very specific 
and rare kind of error. It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).

To determine whether clear and unmistakable error was present 
in a prior determination, either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; the 
error must be undebatable and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made.  Damrel v. Brown, 6 Vet. App. 242 (1994); 
Russell v. Principi, 3 Vet. App. 310 (1992).

A determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
decision.  Russell, 3 Vet. App. at 314.

Any claim of CUE must be pled with specificity.  See Andre v. 
West, 14 Vet. App. 7, 10 (2000), aff'd sub nom., Andre v. 
Principi, 301 F.3d 1354 (Fed. Cir. 2002).

Analysis

The veteran's original claim for service connection for 
cardiovascular disease was filed in February 1988 and denied 
by the RO in a rating decision in August 1988.  He was 
notified of this decision and provided with a copy of his 
appellate rights in September 1988.  The decision indicated 
the claim was denied because the service medical records were 
negative for any complaint or treatment of heart disease in 
service.  

The RO received a statement from the veteran on July 27, 
2000, wherein the veteran requested the RO to reopen his 
claim.  In May 2001, the RO reviewed the claim de novo and 
denied the claim on the merits.  In this regard, the RO found 
that the August 1988 rating decision erroneously found that 
the veteran's separation physical examination was not of 
record.  This separation examination report was of record, 
and showed prominent S3 sound in the veteran's heart, not 
considered disabling.  Also of record was a March 1988 VA 
examination report showing heart murmur and calcific aortic 
valve with mild valve stenosis with no evidence of infection 
or deterioration.  The RO's May 2001 decision found that 
although there was error in regard to the separation 
examination report, there was no heart disease in service or 
at separation in 1974.  Thereafter, the Board ordered further 
development of the claim in March 2003.  Examination was 
conducted in July 2003.  In a July 2003 decision, the Board 
granted service connection for the veteran's heart disease.  
The RO, in implementing the Board's decision, issued a rating 
decision in September 2003 that awarded service connection 
for heart disease from July 27, 2000.  The veteran disagrees 
with this effective date, and seeks an effective date prior 
to August 1988.

Earlier effective date other than CUE

It is uncontroverted that the veteran received notice of the 
August 1988 rating decision.  He did not appeal, and that 
decision became final in September 1989, one year after 
notice was sent to the veteran of the denial.  Correspondence 
from the veteran or his representative added to the record 
between August 1988 and July 2000 does not relate to a claim 
for service connection for heart disease.  

Thus, there is nothing of record that can be construed as a 
claim to reopen prior to July 27, 2000.  In addition, 
following the August 1988 rating decision, no additional 
relevant service records were received.  Therefore, the 
provisions of 38 C.F.R. § 3.156 (c) are not applicable to 
this case.  Therefore, in the absence of CUE in the 1988 
rating decision, the earliest possible effective date for the 
award of service connection is July 27, 2000.

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

Earlier effective date based on CUE

It is undisputed that in May 2001 the RO found "error" in 
the August 1988 rating decision inasmuch as that decision 
inaccurately concluded that the report of the separation 
examination was not of record.  However, the RO did not find 
that the August 1988 rating decision was based on CUE.  
Instead, it denied the claim on the merits in the May 2001 
rating decision.  

The Board first notes that the veteran has not specifically 
articulated the grounds for his claim of CUE in the earlier 
decision.  In a letter to the RO dated in October 2003, the 
veteran seems to urge that because the RO found that the 1988 
decision contained error, there is certainly CUE.  He stated 
he would certainly have "attempted an aggressive appeal had 
I know of the error."  In December 2004, he urged again that 
the failure to address the separation examination in 1988 was 
CUE.  However, he did not identify any specific CUE in the 
1988 decision other than referring to the failure of the RO 
to note the service separation examination report which 
showed a heart murmur, which was not considered disabling.  
This error is not the type of error that, had it not been 
made, would have manifestly changed the outcome at the time 
it was made.  As noted by the RO, there still remained no 
disabling condition in service.  Moreover, not until 2003 was 
there sufficient evidence to allow this claim.  

The Board finds that such vague allegations of error are 
insufficient to meet the pleading requirements for a CUE 
claim.

Moreover, the veteran has essentially asserted that the basis 
of his claim is that the evidence demonstrates and has always 
demonstrated that he has had heart disease since service.  
However, such a contention amounts to a dispute over how the 
evidence was evaluated by the RO, or the weight of probative 
value attached to the evidence.  Simply to allege that 
previous adjudications improperly weighed and evaluated the 
evidence, or failed to apply the benefit-of- the-doubt 
doctrine, or failed to give reasons and bases, can never rise 
to the stringent definition of CUE.  "Broad-brush" 
allegations of "failure to follow the regulations" or 
"failure to give due process" are also insufficient.  See 
Fugo, 6 Vet. App. at 44.

As to the claim that the error in the 1988 rating decision 
caused the veteran to not aggressively prosecute his claim 
until 2000, the Board notes that, even if there were some 
unspecified duty on the part of the RO to notify veterans of 
their potential entitlement to specific benefits, under Fugo, 
the RO's failure to do so does not constitute CUE, and the 
veteran's contention does not constitute a valid allegation 
of CUE.

Allegations that the VA failed in its duty to assist are, as 
a matter of law, insufficient to plead CUE.  See Caffrey v. 
Brown, 6 Vet. App. 377, 383-84 (1994) ("an incomplete record, 
factually correct in all other respects, is not clearly and 
mistakably erroneous").  Moreover, an allegation that the RO 
did not consider a certain piece of evidence, by itself, is 
insufficient to properly plead CUE.  In Gonzales v. West, 218 
F. 3d. 1378, 1381 (Fed. Cir. 2000), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) held 
that there is no requirement that a rating decision discuss 
each piece of evidence, only that it consider all of the 
evidence.  It is uncontroverted that the separation physical 
was not reviewed in August 1988, but it is equally 
uncontroverted that service connection was only later allowed 
by the Board after the addition of considerable medical 
evidence and after the veteran developed significant heart 
disease many years after service.  The veteran has not 
provided persuasive reasons why the result would have been 
manifestly different but for the alleged error.'"  Eddy v. 
Brown, 9 Vet. App. 52, 57 (1996).

Based on the veteran's failure to identify the type of error 
that could potentially be considered CUE, a claim of CUE in 
prior rating decisions has not been pled with sufficient 
specificity to raise a valid claim.  In essence, the veteran 
has not pointed to an error of fact or any error in the 
application of the law that would compel the conclusion that 
the result would have been manifestly different but for the 
error.

The Court has held that, if the error alleged is not the type 
of error that, if true, would be CUE on its face, if the 
veteran is only asserting disagreement with how VA evaluated 
the facts before it, if the veteran has only alleged a 
failure on the part of VA to fulfill its duty to assist, or 
if the veteran has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
"manifestly different" result, the claim should be dismissed 
without prejudice because of the absence of legal merit or 
lack of entitlement under the law.  See Simmons, 17 Vet. App. 
104; Luallen, 8 Vet. App. 92; Caffrey, 6 Vet. App. at 384.  
This is the situation here.

To some extent, the veteran appears to be raising an argument 
couched in equity, in that he is contending that, since he 
has had heart disease since he left service, he should be 
compensated for the entire period of time.  However, the 
Board is bound by the law and is without authority to grant 
benefits on an equitable basis.

In conclusion, if the veteran is seeking an effective date 
earlier than the July 27, 2000, based on CUE, he must 
properly allege and substantiate that a prior rating decision 
contained CUE.  This he has not done.  Accordingly, dismissal 
of the veteran's appeal is in order.



							(CONTINUED ON NEXT PAGE)




ORDER

An effective date prior to July 27, 2000, for the grant of 
service connection for heart disability on a basis other than 
CUE in an August 1988 rating decision is denied.

The appeal for an effective date prior to July 27, 2000, for 
the award of service connection for heart disability based on 
CUE in an August 1988 rating decision is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


